Citation Nr: 0124087	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  97-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for testicular cancer 
as a result of exposure to herbicides including Agent Orange.

3.  Entitlement to service connection for squamous cell 
carcinoma of the skin of the perineum as a result of exposure 
to herbicides including Agent Orange.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 RO rating decision which denied 
service connection for PTSD, for testicular cancer as a 
result of exposure to herbicides including Agent Orange, and 
for squamous cell carcinoma of the skin of the perineum as a 
result of exposure to herbicides including Agent Orange.  The 
veteran testified at a Board hearing in March 2001.

The present Board decision addresses the claim for service 
connection for PTSD.  The remand, at the end of the Board 
decision, addresses the claims for service connection for 
testicular cancer and squamous cell carcinoma of the skin of 
the perineum as a result of exposure to herbicides including 
Agent Orange.

The veteran submitted a statement in March 2001, claiming 
service connection for diabetes.  (The Board notes that 
diabetes was recently added to the list of diseases subject 
to presumptive service connection based on Agent Orange 
exposure in Vietnam.)  This claim has not been adjudicated by 
the RO and is not presently before the Board on appeal; the 
Board refers the issue to the RO for appropriate action.






FINDINGS OF FACT

The veteran had service in Vietnam and did not engage in 
combat with the enemy.  There is no credible supporting 
evidence that a stressor, which might lead to PTSD, occurred 
in service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (1998 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty in the Marine Corps from 
July 1969 to July 1972.  This included service with the 1st 
Engineer Battalion in the Republic of Vietnam from April 1970 
to March 1971.  His military occupational specialty was cook.  
Service personnel records show he received decorations 
reflecting Vietnam service, but the records show no combat 
decorations or other evidence of combat service.  Service 
medical records show no psychiatric disorder.

There are no medical records showing psychiatric problems 
after service until the 1990s.

A VA medical record from July 1994 notes diagnoses of 
alcohol, cocaine, cannaboide, and nicotine dependence, and 
rule out substance abuse induced mood disorder and 
hallucinosis.  The veteran underwent a detoxification and 
rehabilitation program at a VA Medical Center (VAMC) in 
August-September 1994 for polysubstance abuse and a 
depressive disorder.  During this admission, the veteran 
claimed he participated in combat in Vietnam, and the 
possibility of PTSD was considered.  A number of other 
medical records reflect that the veteran gave a history of 
combat.  Outpatient records dated in September 1994 and later 
show a diagnosis of PTSD, as well as other disorders 
including dysthymia, rule out bipolar disorder, and substance 
abuse.  A May 1995 VAMC discharge summary shows diagnoses of 
adjustment disorder with depressed mood, alcohol dependence 
in remission, and probable PTSD.

In September 1994, the RO received the veteran's claim for 
service connection for PTSD.  The RO then requested 
supporting evidence including information on service 
stressors.

In an October 1994 statement, the veteran said that, while on 
tower watch with the 1st Engineer Battalion, a person opened 
fire on a Buddist monk church and that people were hurt and 
screaming.  The veteran stated that he was scared but that he 
did not take part in this event and that he was sleeping 
because it was the other person's watch.  He stated that he 
still had nightmares, but that in the morning he had a hard 
time remembering each event.  Another event the veteran 
described was that three black men who were cooks where 
engaging in black power activities and were killing white men 
or beating them up.  The veteran stated that these black men 
threw a grenade into the bunking quarters of a white man and 
killed him.  Referring to changes in his behavior, the 
veteran stated that he felt this event had led him to 
drinking and that he also had trouble with loss of temper, no 
patience, and fighting.  He reported that at the time of this 
event he was stationed outside of DaNang near Marble Mountain 
and that he was a cook and that truck driving was also part 
of his job.  He stated that the black men were caught and 
went to the brig.  He stated that he could not remember the 
dates of these events.

In November 1994, the veteran underwent VA PTSD examination.  
He reported having worked in Vietnam as a cook and a truck 
driver.  He also reported the incidents regarding the 
watchtower and the black person throwing a grenade and 
killing a white person.  It was noted the veteran had 
problems remembering other service experiences.  A history of 
drug and alcohol abuse was noted.  The examiner rendered 
diagnoses of "rule out" PTSD, and polysubstance abuse.  The 
examiner noted that the veteran described symptoms which 
indicated a strong possibility of PTSD.

In a February 1997 letter, the RO requested that the veteran 
provide more detailed information about the stressful 
incidents he claimed to have experienced in service.  
Specifically, the RO asked the veteran to provide the date, 
as near as possible, that the incident of shooting at the 
Buddist temple happened and the place where it was located.  
The RO also asked the veteran to provide the date and place 
where the grenade was thrown into the bunk quarters and the 
names of those who threw it and the names of those who were 
injured or killed.  The RO also requested the veteran to 
report any treatment he had received for PTSD from May 1995 
through the present time.

In January 1998, an RO Decision Review Officer and the 
veteran's representative discussed the need for the veteran 
to provide specific details concerning the alleged stressful 
events that he experienced in service for the purpose of 
allowing for a search for corroborative evidence by the 
service department.  A March 1998 RO letter asked the veteran 
for more detailed information on service stressors.

In January and February 1999, the VA Decision Review Officer 
and the veteran's representative decided to arrange for 
another VA PTSD examination to be conducted.  The request for 
examination reflects that it was hoped that the examiner 
could obtain specific details from the veteran about the 
in-service stressful events to allow for verification by the 
service department.

In May 1999, the veteran underwent a VA PTSD examination 
during which he reported that he was assigned as a cook in 
Vietnam with the 1st Engineering Battalion stationed at 
Marble Mountain about fifteen to twenty miles from DaNang.  
The veteran reported being rocketed regularly at this 
location and stated that a couple of times attackers came 
through the perimeter wire.  He stated that he performed 
perimeter duty himself about twice a month which he indicated 
was okay except for the time the other guard in the tower 
opened fire on a Buddhist temple with a machine gun.  The 
veteran stated that he yelled at his fellow serviceman to 
stop it but he would not and then the veteran got out of 
there.  The veteran stated that he was not charged in the 
episode but the other serviceman was court-martialed.  The 
episode which the veteran particularly recalled as giving him 
continuing nightmares was one in which a group of black 
marines had thrown a grenade into the hooch of a white 
marine.  Though there was no particular reason that these men 
would be angry with the veteran, he nevertheless feared that 
he also might be attacked by them.  The veteran reported that 
this was all the more worrisome because he was regularly in 
close contact with the men and the incident echoed racial 
tension that he had experienced prior to service in high 
school.  The veteran reported that he was in Vietnam for a 
year, mostly at Marble Mountain with several trips to various 
landing zones.  He said that on these trip there was 
inevitably constant rocketing of the positions that he and 
others were headed for.  The veteran reported that others 
were injured and at least one good friend, a Private 
[redacted], was killed on one of these trips.  The veteran 
stated that he himself was not physically injured in Vietnam.  
He also stated that another frightening episode occurred when 
he was out of the camp with some other marines and he lost 
his way.  He stated that he eventually hooked up with the 
others and they all found their way back.  The diagnosis was 
PTSD.

In July 1999, the RO asked the office of the Commandant of 
the Marine Corps to attempt verification of the veteran's 
claimed service stressors.

In an August 1999 reply, the office of the Commandant of the 
Marine Corps noted that the information received was 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf due to the lack of specific 
combat incidents recalled by the veteran.  It was 
specifically noted that there was no means by which to verify 
the veteran's claim regarding rocket attacks without knowing 
the specific dates of each attack and, if there were any 
casualties, the names of those casualties.  It was also 
specifically noted in the letter that the Marine Corps had 
been unable to verify the death of Mr. [redacted] through unit 
diaries and that, without knowing the specific unit to which 
he was attached, down to the company level, no further 
research could be provided.  It was noted that last names 
were not sufficient for identification purposes since a 
number of individuals served under the same last name.

In March 2001, the veteran testified at a Board hearing that 
he served as a cook and truck driver in Vietnam with the 1st 
Engineers Battallion just below Marble Mountain near DaNang.  
He stated that his compound was rocketed or mortared two or 
three times while he was stationed there and that the rockets 
or shells landed approximately 300 to 400 feet away from him.  
He stated that he was assigned to tower watch or perimeter 
watch about once a week.  He reiterated his description of 
the fellow serviceman opening fire on the Buddhist monks and 
stated that he thought the serviceman's name might have been 
Private Herron but he was not positive.  He stated that he 
did not think any of the monks had been killed in the 
incident.  The veteran also reiterated that black 
servicemembers "fragged a guy next to my hooch and killed 
him."  He stated that these servicemen were arrested and 
that he never saw them again.  The veteran also stated that 
an acquaintance of his was killed on a road sweep and never 
came back.  The veteran testified that it was not very long 
after he returned from Vietnam in the 1970s that he began to 
have nightmares.  He stated that, although he reported to a 
VAMC at that time, he walked out without getting any 
treatment and so there would not be any records of any 
treatment there at that time. 

Analysis.

The veteran claims service connection for PTSD.  The file 
shows that through discussions in correspondence, conferences 
with the veteran's representative, rating decisions, the 
statement of the case, and supplemental statements of the 
case, the RO has notified the veteran of the evidence needed 
to substantiate his claim, including information to verify 
stressors.  Medical records have been obtained, the veteran 
has been provided VA examinations, and he has had a personal 
hearing on appeal.  The evidence compiled with respect to the 
veteran's claim does not point to the existence of any 
additional evidence that would be relevant.  The Board is 
satisfied that the facts relevant to the claim have been 
properly developed to the extent possible.  The notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45, 620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The record demonstrates the veteran has been diagnosed 
several times as having PTSD.  It is clear that mental health 
professionals' diagnoses of PTSD have been based on the 
veteran's account of alleged service stressors.  The 
determinative issue in the instant case is whether there is 
adequate proof in the record that his claimed service 
stressors actually occurred.

Service records indicate that the veteran did not engage in 
combat with the enemy.  His service records show that when he 
was in Vietnam he performed duties of a cook.  Service 
records do not indicate any combat decorations or other 
evidence of combat.  The credible evidence established that 
the veteran did not engage in combat with the enemy.  
VAOPGCPREC 12-99.  As the veteran did not engage in combat, 
his assertion of service stressors is not sufficient to 
establish the occurrence of such events.  Rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f);  
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran has alleged a number of stressors while he was in 
service, including a fellow serviceman opening fire on a 
Buddist temple, a fellow serviceman killing another 
serviceman with a grenade, getting temporarily lost on the 
way back to camp, and his base camp coming under fire.  

The veteran's own service records do not verify the alleged 
stressors, and he has submitted no independent evidence to 
establish the occurrence of the stressors.  The RO has 
attempted verification of stressors through the Marine Corps.  
The Marine Corps indicated that information provided was 
insufficient to verify the stressors.  The RO notified the 
veteran several times that he had not provided sufficient 
information for verification of the alleged stressful events 
and of the need to submit such evidence.  The veteran has not 
provided sufficiently detailed information about the alleged 
stressful events to enable the Marine Corps to attempt to 
verify records.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(2)(i)).  Under such 
circumstances, there is nothing more the VA can do to assist 
the veteran, and alleged service stressors remain unverified.

As there is no credible supporting evidence to verify service 
stressors, PTSD may not be granted.  38 C.F.R. § 3.304(f).  
The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran also claims service connection for testicular 
cancer and for squamous cell carcinoma of the skin of the 
perineum as a result of exposure to herbicides including 
Agent Orange during his Vietnam service.  The veteran says 
these cancers first appeared in the 1990s, many years after 
service, and he acknowledges that these particular cancers 
are not currently on the list of Agent Orange diseases which 
are subject to presumptive service connection for Vietnam 
veterans.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The RO has obtained some medical records of treatment for the 
cancers during the 1990.  At his March 2001 Board hearing, 
the veteran and his representative asserted that additional 
VA and private records should be obtained.  In a statement 
dated on the same day as the hearing, the veteran 
specifically requested that the VA obtain additional cancer 
treatment records from the Albany VAMC, the Northhampton 
VAMC, and the Spingfield VA Outpatient Clinic.  As the 
veteran asserts that the additional medical records contain 
information relevant to his claims, an effort should be made 
to obtain the records as part of the VA's duty to assist.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified at 38 C.F.R. § 3.159).



Accordingly, these issues are remanded to the RO for the 
following action: 

1.  The RO should obtain all VA medial 
records, not already on file, concerning 
the veteran's treatment for testicular 
cancer and skin cancer, from the 1990s to 
the present time, from the Albany VAMC, 
the Northhampton VAMC, and the Spingfield 
VA Outpatient Clinic. 

2.  The RO should also ask the veteran to 
identify all sources of private treatment 
for testicular cancer and skin cancer 
from the 1990s to the present, and the RO 
should attempt to obtain copies of the 
related medical records not already on 
file.

3.  Thereafter, the RO should review the 
claims for service connection for 
testicular cancer and for squamous cell 
carcinoma of the skin of the perineum, 
claimed to be a result of exposure to 
herbicides including Agent Orange.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

